IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-10170
                         Conference Calendar
                          __________________

DAVID C. DEGRATE,

                                        Plaintiff-Appellant,

versus

CARL HAYS, Public Defender, ET AL.,

                                        Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:94-CV-2219-P
                       - - - - - - - - - -
                          June 29, 1995

Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     The district court did not abuse its discretion by sua

sponte dismissing David C. Degrate's 42 U.S.C. § 1983 complaint

as time-barred pursuant to 28 U.S.C. § 1915(d).     Ancar v. Sara

Plasma, Inc., 964 F.2d 465, 468 (5th Cir. 1992); Burrell v.

Newsome, 883 F.2d 416, 418, 422 (5th Cir. 1989).

     Degrate's motions to reinstate the case, add new claims, and

for a change of venue are DENIED.

     AFFIRMED.


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
No. 9
 -2-